                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

LORRAINE CHADWELL, as Personal                                                   PLAINTIFF
Representative of the Estate of Thomas J. Dazey

v.                                  NO. 3:17CV00053 JLH

LONE STAR RAILROAD
CONTRACTORS, INC.; et al.                                                     DEFENDANTS

                                            ORDER

       Plaintiff’s unopposed motion for leave to amend complaint to add Phoenix Services, LLC,

as a defendant is GRANTED. Document #85. Plaintiff’s second amended complaint must be filed

within seven days from the entry of this Order.

       IT IS SO ORDERED this 29th day of October, 2018.




                                                  J. LEON HOLMES
                                                  UNITED STATES DISTRICT JUDGE
